United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-4062
                                    ___________

Malik Mumit,                             *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Larry Norris, Director, Arkansas         * Eastern District of Arkansas.
Department of Correction,                *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: May 30, 2001
                               Filed: June 4, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Malik Mumit appeals the district court’s1 dismissal with prejudice of his 28
U.S.C. § 2254 petition. Viewing the evidence in the light most favorable to the verdict,
we conclude that the Arkansas Court of Appeals’ determination that there was
sufficient evidence as to each element of Ark. Code Ann. § 5-13-201(a)(7) (Michie


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
1997) was neither contrary to nor an unreasonable application of clearly established
federal law as determined by the Supreme Court. See Copeland v. Washington, 232
F.3d 969, 973, 976-77 (8th Cir. 2000), cert. denied, 2001 WL 243390
(U.S. May 14, 2001) (No. 00-8754).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-